RENDERED: JULY 15, 2022; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2021-CA-0474-MR

ADRIENNE HOWELL                                                      APPELLANT


                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                   HONORABLE ANN BAILEY SMITH, JUDGE
                            ACTION NO. 18-CI-001298


FATHER MALONEY’S BOYS’
HAVEN, INC. D/B/A/ FATHER
MALONEY’S BOYS AND GIRLS
HAVEN; AND JEFF HADLEY, IN
BOTH HIS OFFICIAL AND
INDIVIDUAL CAPACITY                                                   APPELLEES


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: Appellant, Adrienne Howell, appeals the Jefferson Circuit

Court order granting Appellees’ CR1 12.02(f) motion to dismiss for failure to state

a claim upon which relief may be granted. After careful review, we affirm.

1
    Kentucky Rules of Civil Procedure.
                                   BACKGROUD

             We note at the outset that because Howell appeals the granting of a

CR 12.02(f) motion, we need only address the facts as they appear in Howell’s

complaint. For purposes of this appeal, we will treat all facts Howell pleaded as

true. See Pike v. George, 434 S.W.2d 626, 627 (Ky. 1968).

             On March 7, 2017, Robert Brown Lester attacked Adrienne Howell.

Lester choked Howell unconscious and sodomized her in a secluded barn. At the

time, Lester resided at Father Maloney’s Boys and Girls Haven, which provided

treatment and crisis stabilization for at risk youth in the custody of the Cabinet for

Health and Family Services. As a part of its services, the Haven maintained a barn

on its campus and provided equine services and therapy to the children. Appellees

employed Howell in the barn as an equine specialist.

             At the time of the attack, Appellees had recently hired Howell, and

Howell pleaded they failed to properly train her. The Haven did not give her

training on personal security or self-defense and failed to inform her of children

who posed a security risk to her. Although the Haven knew of Lester’s violent

predilections, the Haven never informed Howell of Lester’s behavioral issues or

background. The Haven even gave Lester a permit to be in the barn without

supervision to help Howell, despite Lester being in a violent altercation six days

before receiving the permit. Howell also pleaded the Haven knew of the security


                                          -2-
risks associated with the barn but failed to take appropriate steps to cure those

defects.

                After Lester attacked her, Howell filed a claim for workers’

compensation. The presiding administrative law judge approved settlement of

Howell’s claim, finding her injuries were work-related. Accordingly, Howell

received the exclusive remedy contemplated in the KWCA2 for injured workers.

After this, Howell commenced the action now before this Court on appeal.

                For purposes of this appeal, Howell sued the Haven and the Haven’s

CEO under KRS3 342.610(5). Normally, receiving benefits under the KWCA

precludes an injured worker from seeking further damages via lawsuits. Howell

argued KRS 342.610(5) creates an exception to the exclusive remedy under the

KWCA. More specifically, pursuant to KRS 342.610(5), Howell argues the

Haven’s knowledge of Lester’s violent past, coupled with the Haven’s numerous

omissions, are evidence of Appellees’ deliberate intention to cause the injuries she

suffered. The consequence of this, Howell claims, is that if the employer had

deliberate intention to cause Howell’s injuries, then she is permitted to receive

benefits under the KWCA and sue the employer in a civil action.




2
    Kentucky Workers’ Compensation Act.
3
    Kentucky Revised Statutes.



                                           -3-
             Pursuant to CR 12.02(f), the circuit court dismissed Howell’s claims

against Appellees on grounds that Howell failed to prove Appellees had a

deliberate intention to cause her injuries. Additionally, the circuit court disagreed

with Howell’s interpretation of KRS 342.610(5), stating KRS 342.610(5) does not

create the exception Howell believes to exist. Without the exception, the KWCA

precluded her from suing her employer as she already settled her claim through the

KWCA. Thus, the circuit court concluded, there existed no grounds upon which

the court could grant Howell relief and dismissed Howell’s case pursuant to CR

12.02(f).

             This appeal follows.

                            STANDARD OF REVIEW

             Appellate courts review CR 12.02(f) motions to dismiss de novo.

Hardin v. Jefferson Cty. Bd. of Educ., 558 S.W.3d 1, 5 (Ky. App. 2018). The

purpose of CR 12.02(f) is to test the sufficiency of the complaint, id. (citing Pike,

434 S.W.2d at 627), granting the motion only if “it appears the pleading party

would not be entitled to relief under any set of facts which could be proved in

support of his claim.” James v. Wilson, 95 S.W.3d 875, 883 (Ky. App. 2002).

When making this determination, CR 12.02(f) requires us to accept as true the

plaintiff’s factual allegations and draw all reasonable inferences in the plaintiff’s

favor. Pike, 434 S.W.2d at 627.


                                          -4-
                                     ANALYSIS

             Howell argues she pleaded sufficient facts to prove relief under KRS

342.610(5). Pursuant to KRS 342.610(5):

             If injury . . . results to an employee through the deliberate
             intention of . . . her employer to produce such injury . . . ,
             the employee . . . shall receive the amount provided in this
             chapter in a lump sum to be used, if desired, to prosecute
             the employer. . . . If injury . . . results to an employee
             through the deliberate intention of . . . her employer to
             produce such injury . . . , the employee . . . may take under
             this chapter, or in lieu thereof, have a cause of action at
             law against the employer as if this chapter had not been
             passed, for such damage so sustained by the
             employee . . . as is recoverable at law. If a suit is brought
             under this subsection, all right to compensation under this
             chapter shall thereby be waived as to all persons. If a
             claim is made for the payment of compensation or any
             other benefit provided by this chapter, all rights to sue the
             employer for damages on account of such injury . . . shall
             be waived as to all persons.

             Howell argues Appellees had deliberate intent to cause her injuries as

demonstrated by their various omissions and, thus, she may receive the exclusive

remedy under the KWCA and sue Appellees to compensate her for her injuries.

Assuming arguendo we agree with Howell’s position – treating her statutory

interpretation as a pleaded fact – Howell’s argument still fails. This is because

even if we consider all Howell’s facts pleaded to be true, she still fails to prove

Appellees acted with deliberate intention. Consequently, we need not construe,




                                          -5-
nor interpret KRS 342.610(5) for purposes of this appeal, and we expressly decline

to do so.4

              For an employer to act with deliberate intention, “the employer must

have determined to injure an employee and used some means appropriate to that

end, and there must be a specific intent.” Fryman v. Elec. Steam Radiator Corp.,

277 S.W.2d 25, 27 (Ky. 1955) (citations omitted). The Kentucky Supreme Court

quoted Florida courts, alluding that deliberate intention exists in “‘[t]he defendant

who acts in the belief or consciousness that the act is causing an appreciable risk of

harm to another may be negligent, and if the risk is great the conduct may be

characterized as reckless or wanton, but it is not an intentional wrong.’” Moore v.

Env’t Constr. Co., 147 S.W.3d 13, 16-17 (Ky. 2004) (quoting Williamson v. Water

Mania, Inc., 721 So.2d 372, 373 (Fla. Dist. Ct. App. 1998) (citing Fisher v.

Shenandoah Gen. Constr. Co., 498 So.2d 882, 884 (Fla. 1986))).

              In Fryman, the plaintiff-employee alleged the defendant-employer had

deliberate intent to harm him through the defendant’s omissions and knowledge of


4
 We do note the Kentucky Supreme Court interpreted the latter half of KRS 342.610(5) as
meaning:
       This section of the statute gives the injured employee or the dependent or personal
       representative of a deceased employee an election as to the form in which to
       proceed. It does not afford an opportunity to proceed in both forms and elect the
       judgment or award that is most beneficial. As a consequence of such election, the
       plaintiff in a civil action is forever excluded from any remedy under Chapter 342
       of the Workers’ Compensation Act.
Zurich American Ins. v. Brierly, 936 S.W.2d 561, 562 (Ky. 1996).

                                              -6-
dangerous machinery. Fryman, 277 S.W.2d at 26. In his pleadings, the plaintiff

alleged the defendant knew of defects in dangerous machinery operated by the

plaintiff, the defendant failed to cure the defect or inform plaintiff, and thus, when

the plaintiff became injured, the defendant-employer acted with deliberate intent.

Id. This Court held these omissions alone did not constitute deliberate intention

for purpose of KRS 342.610(5),5 and the plaintiff’s complaint could not overcome

a CR 12.02(f) motion. Fryman, 277 S.W.2d at 26.

              In Moore, the Kentucky Supreme Court held deliberate intention did

not exist when an employee died of asphyxia after walls of a tunnel collapsed on

him. Moore, 147 S.W.3d at 14. The employer failed to properly support the

tunnels, as required by applicable regulations, and the employer knew it was in

violation of applicable regulations. Id. at 14-15. The Kentucky Supreme Court

held the employer was entitled to judgment notwithstanding the verdict because

even if all plaintiff’s fact were true, they did not prove the employer acted with

deliberate intention. Thus, we conclude, from both Fryman and Moore, omissions

and knowledge of the danger, alone, are not sufficient to plead deliberate intention

under KRS 342.610(5) when employees solely seek relief from work-related

injuries under KRS 342.610(5).


5
  In Fryman, the question was whether the employee could sue the employer or had to pursue
relief under the KWCA. Fryman, 277 S.W.2d at 26. Whether the employee could seek relief
under both avenues was not at issue in Fryman.

                                             -7-
             Here, construing all Howell’s pleaded facts as true, she fails to allege

facts sufficient to show Appellees’ omissions and knowledge constitute deliberate

intention. Like the employees in Fryman and Moore who supported deliberate

intention claims with only omissions and knowledge of danger, Howell similarly

only alleges mere omissions and knowledge of the danger that led to her injuries.

Additionally, like the employee in Fryman, Howell does not allege Appellees

intended to cause her harm through their actions. Howell does not plead, nor

allege facts, to support a conclusion the Appellees intended to harm her, even

construing all she pleaded as true.

             The facts Howell pleads, which we take as true for purposes of our

review, do not prove deliberate intention (as that term is used in the statute) to

facilitate Lester’s assault. Because proving that fact was a predicate to any claim

not precluded by the KWCA, her complaint fails to state a claim upon which relief

can be granted.

                                  CONCLUSION

             The circuit court did not err by granting Appellees’ CR 12.02(f)

motion. Accordingly, we affirm.

             ALL CONCUR.




                                          -8-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES:

Christina R. L. Norris    James P. Grohmann
Louisville, Kentucky      Joseph C. Klausing
                          Louisville, Kentucky
B. Keith Saksefski
Louisville, Kentucky




                         -9-